DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 34 and 35 are allowed.

	Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Denham (US PGPub 2013/0116730 A1) the most relevant art found, fails to teach and/or fairly suggest the instant invention.  Denham teaches a method of reinforcing a biological construct, comprising: attaching a suture/needle construct to a reinforcement material: and whipstitching the reinforcement material to a biological construct to form a reinforced biological construct, wherein the whipstitching includes: passing the suture/needle construct through the reinforcement material and the biological construct multiple times to create multiple stitches in the reinforcement material and the biological construct, wherein the biological construct is a graft, wherein the suture/needle construct includes a continuous suture loop, wherein the continuous suture loop is fixedly attached to the reinforcement material. 
	However, Denham fails to teach wherein the continuous suture loop of the suture/needle construct is swedged or knotted to the reinforcement material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774